DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 includes the range “a length comprised between 0% and 25% of a total length”, which makes the claim indefinite. Specifically, 0% being included in that range means that the elastomeric material could extend over 0% of a length, which would mean that the elastomeric material claimed in claim 1 would not exist at all. This would make the limitations from claim 1 not exist in claim 3 and makes the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Hong (US 20090074586).
Regarding claim 1, Le Hong discloses A turbine engine blade comprising an aerodynamic surface extending in a first direction between a leading edge and a trailing edge and in a second direction , substantially perpendicular to said first direction, between a blade root and a blade tip (Figure 2 shows a turbine blade that extends in both a chordwise and spanwise direction), said aerodynamic surface being made of a fiber-reinforced organic matrix composite material (Par. 0002), the blade further comprising a metallic structural reinforcement (Par. 0002, Figure 3, item 10B) bonded by an adhesive joint to said leading edge whose shape it follows (Figure 4, item 20; par. 0057) and having over its entire height a substantially V-shaped section with a base extended by two lateral flanks having a thinned profile at free ends directed toward said trailing edge (Figure 3 shows a V shape thinning towards the trailing edge), said adhesive joint is locally supplemented under said free ends of said lateral flanks by an elastomeric polymer introduced in the form of solid particles into said adhesive joint and adhered to said aerodynamic surface and/or said free ends of said lateral flanks during a polymerization phase (Paragraph 0039 describes that the layer of adhesive is secured to the strip or vane by hot-cementing, which is a form of polymerization. This adhesive is also consisting of solid polymer particles).
Regarding claim 5, Le Hong discloses that the blade is a turbine engine fan blade (par. 0050).
Regarding claim 6, Le Hong discloses a turbine engine having at least one blade as claimed in claim 5 (Figure 1, Par. 0049).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Hong (US 20090074586).
Regarding claim 2, Le Hong discloses the limitations as set forth in claim 1 above. However, while it does disclose the use of an elastomeric polymer (Par. 0021) it does not disclose an exact elastomeric polymer or define the properties claimed in claim 2. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to select a polymer with the following properties at 23°C: Young's modulus E ~ 10 MPa; stress at break σb > 10 MPa; strain at break εb > 80%.   

Therefore, it would have been obvious to combine  to one of ordinary skill in this art to modify Le Hong with the polymer with the specific properties claimed to obtain the invention as specified in claim 2.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an elastomeric polymer with those properties since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Le Hong discloses the limitations as set forth in claim 1 above. However, it does not explicitly disclose that the elastomeric polymer extends over a length between 0% and 25% of a total length from the free ends of each lateral flank. Le Hong describes that the viscoelastic material (which corresponds with the elastomer polymer) extends of a length under the strip over a zone chosen depending on the envisioned damping, in a location chosen for the desired damping, and in a zone and position depending on deformation of the blade. This means that the length and positioning of the viscoelastic material is a result effective variable with the result being the desired vibrational damping and minimizing of blade deformation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the length between 0% and 25%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to have the length between 0% and 25% for the purpose of obtaining desired vibrational damping properties in the fan blade and sheath. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Hong (US 20090074586) in view of Gascher (US 20170252896).
Regarding claim 4, Le Hong discloses the limitations as set forth in claim 1 above and further describes that the reinforcement structure is a titanium-based metal (Par. 0022). However, it does not specifically describe the use of TA6V for the titanium alloy. Le Hong and Gascher are analogous prior art because both describe titanium-based leading edge protection systems for gas turbine blades. Gascher describes that TA6V titanium can be used as the shield for the blade. As Le Hong describes using a titanium for the shield but does not choose a specific alloy, one of ordinary skill in the art would be required to choose the specific alloy to be used for the product. Because Gascher describes using TA6V for a leading edge shield for a blade in a turbine engine and Le Hong describes using titanium for a leading edge shield, the alloy of Gascher would provide predictable results as the material to be used in Le Hong. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the TA6V alloy of Gascher as the titanium for Le Hong because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The examiner has cited various different structures that show leading edge protection systems and adhesives used for those structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	3/25/2022